DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 9 May 2022.  Claims 1-5, 8, 11-13, 19, 21, 24, 25, 29-31, 52, 54-56, 62, and 63 are pending.  

Allowable Subject Matter
Claims 1-5, 8, 11-13, 19, 21, 24, 25, 29-31, 52, 54-56, 62, and 63 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the particular pictorial instructions displayed on a defibrillation pad to convey pad orientation and hand placement when used to rescue a subject.  Such pictorial instructions assist the rescuer in properly using the pad on pediatric or adult subjects.  The pictorial instructions provide meaningful information to the substrate on which they are arranged, wherein the printed material on the defibrillation pad provides a functional relationship to the defibrillation pad substrate illustrating proper orientation of the pad for certain subjects and proper hand placement for CPR rescue techniques.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 July 2022